Citation Nr: 0211283	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  98-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left shoulder region with injury to Muscle 
Groups III, V, and VI, fracture of the humerus with retained 
fragments, and partial paralysis of humeral circumflex and 
musculocutaneous nerves, currently rated 30 percent 
disabling.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the New Philippine Scouts from 
September 1946 to May 1949.  This matter comes to the Board 
of Veterans' Appeals (Board) from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Manila 
Regional Office (RO) which denied a rating in excess of 30 
percent for residuals of a gunshot wound to the left shoulder 
region with injury to Muscle Groups III, V, and VI, fracture 
of the humerus with retained fragments, and partial paralysis 
of humeral circumflex and musculocutaneous nerves.

In March 2000, the Board remanded the matter for additional 
development of the evidence, noting that the veteran was 
entitled to be rated separately for different manifestations 
of his gunshot wound disability, as long as none of the 
symptomatology was duplicative of, or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

While the matter was in remand status, by April 2002 
decision, the RO granted service connection for the separate 
manifestation of peripheral neuropathy of the left upper 
extremity and assigned an initial 20 percent rating, 
effective April 25, 1997.  As the veteran did not submit a 
notice of disagreement with the downstream element of level 
of compensation for that disability, the issue of entitlement 
to a rating in excess of 20 percent for peripheral neuropathy 
is not in appellate status.  Cf. Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

However, in June 2002, he filed a notice of disagreement with 
the effective date assigned by the RO for the award of 
service connection for peripheral neuropathy.  As a Statement 
of the Case on this matter has not been issued, the Board has 
no jurisdiction to address the issue and additional action by 
the RO is required as set forth in the Remand below.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left shoulder region 
include severe injury to Muscle Groups III, V, and VI; 
fracture of the humerus with retained fragments, and partial 
paralysis of humeral circumflex and musculocutaneous nerves, 
manifested by symptomatology such as pain, limitation of 
motion, and decreased grip strength.

2.  The residuals of the veteran's gunshot wound to the left 
shoulder also include tender scarring.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
residuals of a gunshot wound to the left shoulder region, 
including injury to muscle groups III, V, and VI; fracture of 
the humerus with retained fragments; and partial paralysis of 
humeral circumflex and musculocutaneous nerves, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321(b), 4.55, 4.73, Diagnostic Codes 5200, 5303, 
5305, 5306 (1997) and (2002).

2.  The criteria for a separate 10 percent rating, but no 
higher, for tender scars of the left shoulder have been met.  
38 U.S.C.A. §§ 5107, 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.14, 4.25, and 4.118, Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The Board concludes the discussions in 
these documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record; thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and asking him to identify 
a record of his post-service medical treatment.  He was also 
afforded VA medical examinations and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that on October 5, 
1948, he was hospitalized for treatment of, inter alia, 
gunshot wounds to the left shoulder which he sustained while 
on patrol.  On admission to the hospital, examination of the 
left shoulder showed that the point of entry of the missile 
was the posterior aspect of the left shoulder with a point of 
exit on the anterior aspect.  The wound was debrided and 
sutured.  X-ray examination of the left shoulder showed a 
compound, comminuted fracture of the left humerus.  On 
October 7, 1948, the wounds were noted to be healing rapidly 
and well, and he was placed in a hanging cast.  On November 
27, 1948, it was noted that his left deltoid was atrophied.  
Examination showed a probable axillary nerve injury (humeral 
circumflex).

On January 21, 1949, the veteran was hospitalized in Manila.  
The admitting diagnoses included gunshot wound of the left 
shoulder, healed; complete, compound comminuted fracture of 
the left humerus; and division of the humeral circumflex 
nerve.  The diagnoses on discharge on March 21, 1949 included 
gunshot wound of the left shoulder, cured; compound, 
complete, comminuted fracture of the left humerus, cured; and 
division of the humeral circumflex nerve, improved.

At his May 1949 military separation medical examination, a 
history of a gunshot wound to the left arm was noted.  
Residuals on clinical evaluation were scars on the left arm 
without complication or sequelae.  

In February 1962, the veteran's claim of service connection 
for residuals of gunshot wounds to the left shoulder area was 
received at the RO.  In connection with his claim, he was 
afforded a VA medical examination in June 1962, at which he 
reported pain and weakness in the left shoulder.  Examination 
showed scars of the left arm which were slightly depressed, 
adherent, and nonpainful.  There was atrophy of the deltoid 
muscle and other muscles of the left arm.  There was 
limitation of motion of the left shoulder.  X-ray examination 
of the left arm showed an old fracture with gross deformity 
of the shaft of the upper portion of the humerus with 
healing.  Multiple foreign bodies were also observed close to 
the site of the fracture.  The diagnoses included residuals 
of gunshot wounds to the left shoulder.

On VA neurological examination in June 1962, the veteran 
related the history of his injury and described current 
symptoms of "tremors" of muscles in the left upper 
extremity.  Neurological examination showed an unremarkable 
gait and posture holding test.  The veteran was able to raise 
the left upper extremity to a horizontal level.  Muscle 
weakness was present in the left pectoralis major and left 
deltoid muscles, as well as the left biceps.  There was no 
muscle tenderness or spasm and deep tendon reflexes were 
normal and equal, other than the left pectoralis.  Sensory 
examination by pin prick and light touch was unreliable.  The 
diagnoses included partial paralysis of the humeral 
circumflex nerve and possibly the musculocutaneous nerves on 
the left.

In June 1962, the RO granted service connection for gunshot 
wound residuals to the left shoulder region with injury to 
Muscle Groups III, V, and VI, fracture of the humerus with 
retained fragments, and partial paralysis of humeral 
circumflex and musculocutaneous nerves, initially assigning a 
30 percent rating under Code 5303.  

In June 1967, the veteran filed a claim for increased rating, 
accompanied by a medical certificate from a private 
physician, indicating that complaints at the time of a June 
1967 examination included weakness and "persitent crapness" 
(sic) and pain of the left upper extremity.  By June 1967 
rating decision, the RO continued the prior ratings then in 
effect.

In March 1974, the veteran again filed a claim for increased 
rating, stating that his disabilities had increased in 
severity.  In support of his claim, he submitted a medical 
certificate from a private physician who indicated that he 
had examined the veteran earlier that month for complaints 
of, inter alia, pain in the left shoulder with limitation of 
motion, weakness, and numbness.  The physician concluded that 
the veteran's wounds had increased in severity, causing him 
to be helpless.

The veteran was afforded VA medical examination in June 1974 
in connection with his claim.  He reported, inter alia, pain 
in the left shoulder during cold weather.  Examination showed 
a scar in the posterolateral aspect of the upper third of the 
left arm which was described as depressed, nonadherent, and 
nontender.  The examiner noted that this represented an 
injury to muscle group III.  Also noted was a pair of scars 
in the upper third of the left arm, which were slightly 
depressed, nonadherent, and nontender.  The examiner noted 
that this represented injuries to muscle groups III, V, and 
VI.  Abduction of the left shoulder was limited to 160 
degrees, forward flexion was to 165 degrees, and the 
circumference of the left arm measured at the biceps was 10 
inches on the left and 11 inches on the right.  There was no 
loss of motion in the left elbow.  The diagnoses included 
scars of the left arm, old fracture of the humerus, with 
retained metallic foreign bodies, and injuries to Muscle 
Groups III, V, and VI.  Also noted was a circumflex humeral 
nerve injury.

By July 1974 rating decision, the RO continued the 30 percent 
rating for residuals of a gunshot wound to the left shoulder.  
This rating has remained in effect to date; thus, it is 
protected from reduction.  38 C.F.R. 3.951(b) (2002).

In April 1997, the veteran submitted his most recent claim 
for an increased rating.  In connection with his claim, he 
underwent VA medical examination in July 1997, at which he 
reported frequent pain in the left shoulder and left upper 
arm.  He indicated that he had had difficulty using his left 
arm since service.  On examination, the veteran's left arm 
exhibited decreased muscle tone.  Flexion and abduction of 
the left arm was to 90 degrees, with pain.  He also had pain 
with flexion of the left lower arm against resistance, 
although he was able to flex fully to 120 or 130 degrees.  
The scars were well healed.  Left hand grip was weak (3/5), 
and there was some difficulty with thumb flexion.  X-ray 
examination of the left humerus and shoulder showed post 
traumatic change involving the proximal one-third of the left 
humerus (healed fracture), with small metallic shrapnel 
particles in the region.  There were also degenerative 
changes involving the shoulder.  The diagnoses included 
history of gunshot wound to the left shoulder region with 
resulting fracture of the humerus with also resultant muscle 
and nerve injury.  

By November 1997 rating decision, the RO denied a rating in 
excess of 30 percent for residuals of a gunshot wound to the 
left shoulder region with injury to Muscle Groups III, V, and 
VI, fracture of the humerus with retained fragments, and 
partial paralysis of humeral circumflex and musculocutaneous 
nerves.  The veteran appealed the RO determination, 
essentially arguing that a higher rating was warranted in 
light of the severity of his left shoulder pain.  

He again underwent VA medical examination in February 1999, 
at which reported pain in the left shoulder, associated with 
stiffness.  He indicated that he had difficulty raising his 
shoulder and weakness in the left hand due to diminished 
grip.  He also reported recurrent subluxation, swelling, 
inflammation, instability, dislocations, locking sensations, 
fatigue and lack of endurance.  He indicated that his 
symptoms were on a daily basis.  On examination, it was noted 
that he was right hand dominant.  He was able to make a fist 
bilaterally, although grip strength was decreased on the 
left.  He had no difficulty tying shoelaces, but had 
difficulty picking up a piece of paper and tearing it and 
fastening buttons with his left hand.  He had no difficulty 
picking up a pin and grasping it tightly.  The left shoulder 
revealed no evidence of heat, redness, effusion, swelling, 
abnormal movement, or instability.  There was weakness.  
Range of motion revealed active flexion of 50 degrees, out of 
a normal 180 degrees, with pain.  Movement against gravity 
was 50 degrees, and against strong resistance was 5 degrees.  
Active abduction was 45 degrees out of a normal 180 degrees, 
with pain.  Movement against gravity was 45 degrees, and 
against strong resistance was zero degrees.  Active external 
and internal rotation was 70 degrees out of a normal 90 
degrees, with pain.  The veteran's range of motion was 
additionally limited by pain and weakness.  

The examiner noted that the entry wound scar on the anterior 
portion of the proximal left shoulder was disfiguring and 
oval shaped.  There was evidence of two exit wounds.  The 
muscle groups penetrated were the extrinsic and intrinsic 
muscles of the shoulder and the muscles of the internal 
condyle of the humerus.  Sensitivity of the scars was absent 
on examination and there was no evidence of tenderness or 
keloid formation.  There was evidence of tendon damage, bone 
damage, joint damage, and nerve damage.  There was no 
evidence of muscle herniation.  The strength of the muscle 
groups involved was 4/5.  Photographs were submitted.  

Neurologic examination showed normal motor function, sensory 
examination was within normal limits, reflexes (including 
biceps and triceps) were equal.  X-ray of the left shoulder 
revealed a bony deformity involving the proximal third of the 
humerus related to previous trauma with multiple metallic 
shrapnel fragments along the lateral soft tissues.  There was 
no evidence of acute fracture or dislocation.  The diagnoses 
included status post gunshot trauma, fracture of the humerus 
with retained fragments and weakness of the left upper 
extremity.  The examiner indicated that the veteran presented 
with subjective factors of pain and diminished hand strength.  
Objective factors on examination were evidence of diminished 
range of motion, diminished grip strength, scars, and 
radiographic findings.  He indicated that the veteran was 
able to grasp, although he had difficulty pushing and 
pulling. He was also able to twist, probe, touch, and 
express.  

On VA peripheral nerve examination in June 2000, the veteran 
reported left arm and hand weakness since service.  He 
indicated that he could not lift heavy objects with his left 
arm, nor could he hold heavy objects with his left hand for a 
long period of time.  He also reported pain in the left arm, 
on and off, as well as numbness of the left arm and hand.  On 
examination, atrophy was noted in the left upper arm and left 
forearm.  The left shoulder exhibited pain on motion.  Nerve 
conduction studies showed early sensory polyneuropathies and 
a chronic left C5-6 radiculopathy.  The diagnoses included 
early sensory polyneuropathy, partial paralysis of the left 
musculocutaneous nerve and the left humeral circumflex nerve, 
secondary to a history of a fracture of the humerus. 

On VA examination in June 2000, the examiner examined the 
veteran's left shoulder scars and noted that there was no 
adherence, ulceration, underlying tissue loss, keloid 
formation, or disfigurement.  However, there was positive 
tenderness.  The diagnosis was residuals of gunshot wounds to 
the left shoulder.  

On VA medical examination in June 2000, the veteran denied 
periods of flare-ups, stating that his pain was more or less 
constant and nagging in character.  It was noted that the 
veteran had sustained damage to Muscle Groups III, V, and VI, 
which produced difficulty in raising the arm above shoulder 
level, as well as flexion and extension of the elbow.  It was 
also noted that the veteran exhibited partial paralysis of 
the humeral circumflex and musculocutaneous nerves.  It was 
noted that pain and weakness had a major functional impact on 
the veteran's disability.  The diagnosis was gunshot wound 
injury with injury to Muscle Groups III, V, and VI, as well 
as retained metallic fragments in the left deltoid muscle.  

On VA examination in June 2000, the veteran reported pain and 
weakness in the left shoulder and indicated that he obtained 
temporary relief of his pain with the use of Ibuprofen.  
There was no evidence of ankylosis.  Range of motion testing 
of the left shoulder revealed forward flexion from zero to 
180 (passive) and from zero to 40 degrees (active), with pain 
at 10 degrees.  Abduction was from zero to 180 (passive) and 
from zero to 20 degrees (active), with pain at 10 degrees.  
External and internal rotation was from zero to ten degrees, 
both on active and passive testing.  Elbow flexion was from 
zero to 120 degrees (passive) and from zero to 70 degrees 
(active), with pain at 10 degrees.  There was no loss of 
motion on supination and pronation, and no loss of motion of 
the right shoulder.  Left hand strength was decreased to 4/5, 
compared to 5/5 on the right.  X-ray examination of the left 
shoulder showed minimal osteoarthritis with retained internal 
and external rotation, more or left equal on the right and 
left.  Also noted was a healed upper left humeral fracture 
and retained metallic foreign bodies in the left deltoid 
muscle.  The diagnoses included gunshot wound and surgery, 
left shoulder, with injury to muscle groups III, V, and VI; 
fracture of the humerus with retained fragments; and 
degenerative joint disease of the shoulder.  The examiner 
indicated that the veteran's loss of motion of the left 
shoulder and elbow were the main functions of Muscle Groups 
III, V, and VI.  

In a December 2000 addendum, the VA examiners explained that 
the veteran's main muscle injury was to Muscle Group III, 
which functioned to elevate the arm above shoulder level.  
Muscle Group VI functioned to extend the elbow, and showed no 
signs of injury on examination.  Muscle Group V functioned to 
allow supination and flexion of the elbow and showed only 
mild injury on examination.  It was also noted that the 
veteran's injury to the musculocutaneous nerve, whose 
function was to innervate the biceps, brachialis, and 
coracobrachialis muscles, resulted in wasting and an 
inability at flexion of the supinated forearm.  It was noted 
that pain and weakness were the only deficits.  The injury to 
the humeral circumflex nerve, which innervated the same sets 
of muscles, was of little significance compared to the 
musculocutaneous nerve.  Difficulties included left hand 
weakness.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These include, but are 
not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular ratings are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, on field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent period of hospitalizations as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran's gunshot wound disability of the left shoulder 
has been evaluated by the RO as 30 percent disabling under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5303.  As 
the veteran is right-handed, the provisions discussed below 
will pertain to rating criteria for the minor extremity.  

Here, the Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  See 62 Fed. Reg. 
30235-30240 (June 3, 1997).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Baker v. West, 11 Vet. App. 163 (1998).  In this case, 
however, the Board finds that the changes did not 
significantly affect the veteran's case.  Where the changes 
are applicable, however, they are discussed below.  

Diagnostic Code 5303 provides criteria for rating injury to 
Muscle Group III (intrinsic muscles of the shoulder girdle) 
which provide for the following functions:  Elevation and 
abduction of the arm to the level of the shoulder; and acting 
with Muscle Group II in forward and backward swinging of the 
arm.  Intrinsic muscles of the shoulder girdle include the 
following:  (1) Pectoralis major I (clavicular); (2) deltoid.  
For the minor extremity under this code, a maximum 30 percent 
evaluation will be assigned for a severe injury to Muscle 
Group III.  

Code 5305 provides criteria for rating damage to Muscle Group 
V, flexor muscles of elbow, including the (1) biceps, the (2) 
brachialis and the (3) brachioradialis.  The function of 
Muscle Group V is to allow elbow supination (1) (the long 
head of the biceps is stabilizer of the shoulder joint); and 
flexion of the elbow (1, 2, 3).  A maximum 30 percent rating 
is assigned for severe injury of the minor extremity.

The muscles in Muscle Group VI include the triceps and the 
anconeus, and control extension of the elbow (long head of 
triceps is stabilizer of shoulder joint).  Under Code 5306, a 
maximum 30 percent rating is warranted for severe disability 
of the Group VI muscles of the minor extremity.

Given the nature of the veteran's gunshot wounds, including 
an open comminuted fracture with muscle damage, his muscle 
injuries are classified as severe.  See 38 C.F.R. §§ 4.56(d), 
4.72, as in effect prior to July 3, 1997, and 38 C.F.R. § 
4.56(a), (d)(4) (2002) (noting that severe muscle injury 
includes an open comminuted fracture with muscle or tendon 
damage, and that types of symptoms include loss of power, 
weakness, X-ray evidence of foreign bodies, and atrophy).  

The provisions of 38 C.F.R. § 4.55, as in effect prior to 
July 3, 1997, governed the combination of ratings of muscle 
injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion.  

Under that provision, muscle injuries in the same anatomical 
region, i.e., (1) shoulder girdle and arm, (2) forearm and 
hand, (3) pelvic girdle and thigh, (4) leg and foot, will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a).  Two or more severe muscle injuries affecting the 
motion (particularly strength of motion) about a single joint 
may be combined but not in combination receive more than the 
rating for ankylosis of that joint at an "intermediate" 
angle, except that with severe injuries involving the 
shoulder girdle and arm, the combination may not exceed the 
rating for unfavorable ankylosis of the scapulohumeral joint.  
38 C.F.R. § 4.55(b).  Muscle injury ratings will not be 
combined with peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different functions.  38 
C.F.R. § 4.55(g).  

Under the current 38 C.F.R. § 4.55 (effective July 3, 1997), 
a muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (Codes 5301-
5306); 3 muscle groups for the forearm and hand (Codes 5307-
5309); 3 muscle groups for the foot and leg (Codes 5310-
5312); 6 muscle groups for the pelvic girdle and thigh (Codes 
5313-5318); and 5 muscle groups for the torso and neck (Codes 
5319-5323).  38 C.F.R. § 4.55(b).  

There will be no rating assigned muscle groups which act on 
an ankylosed joint, with the following exceptions:  (1) In 
the case of an ankylosed knee, if Muscle Group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if Muscle Groups I and II are severely 
disabled, the evaluation of the shoulder joint under Code 
5200 will be elevated to the level for unfavorable ankylosis, 
if not already assigned, but muscle groups themselves will 
not be rated.  38 C.F.R. § 4.55(c).

The combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
Muscle Groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).  

A 40 percent rating is provided for intermediate ankylosis of 
the minor elbow at an angle of more than 90 degrees, or 
between 70 degrees and 50 degrees.  38 C.F.R. § 4.71a, Code 
5205.  A 40 percent rating is also warranted for ankylosis of 
the scapulohumeral articulation, minor arm, where ankylosis 
is unfavorable, with abduction limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Code 5200.

In this case, the veteran's service connected disability 
includes injury to Muscle Groups III, V, and VI.  Muscle 
Group III acts on the shoulder joint while Muscle Groups V 
and VI act on the elbow joint.  Because Muscle Groups V and 
VI are considered severely injured, a rating of 40 percent 
could be assigned under Code 5205; this is the rating which 
is equivalent to intermediate ankylosis of the minor elbow.  
38 C.F.R. § 4.55(b), in effect prior to July 3, 1997.  

Likewise, because the rating for severe injury to Muscle 
Group III, Muscle Group V, or Muscle Group VI of the major 
upper extremity is 30 percent, the combined rating for the 
injuries to all involved muscle groups would have to be 
increased one level.  38 C.F.R. § 4.55(a) (1997) and 38 
C.F.R. § 4.55(e) (2002).  The next higher rating is either a 
40 percent under Code 5200 or a 40 percent under Code 5205.  

As set forth above, in any scenario, a 40 percent rating 
results.  Thus, neither the old nor the new rating criteria 
is more favorable to the veteran, and a 40 percent rating for 
muscle injury to all three muscle groups is appropriate.  

The Board has also considered whether separate ratings are 
assignable for different manifestations of the veteran's 
gunshot wound residuals.  As to the arthritis which was 
recently noted on X-ray examination, the Board notes that 
arthritis is rated on the basis of limitation of motion of 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Codes 5003, 5010.  However, it is obviously pyramiding to 
assign one rating for muscle injuries in the same anatomical 
region which act on one or more joints, and a separate rating 
for limitation of motion due to arthritis of the same joints 
acted on by the injured muscles.  38 C.F.R. § 4.14 (2002).  

The Board notes that the veteran's gunshot wound residuals 
also include an old fracture of the humerus with retained 
foreign bodies.  However, there is no showing of separate 
symptomatology due to impairment of the humerus (fibrous 
union, non-union of loss of head) which would support an 
increased evaluation.  See 38 C.F.R. § 4.71 Code 5202 (2002).

Likewise, although the veteran's disability includes partial 
paralysis of the left humeral circumflex and musculocutaneous 
nerves, the Board finds that a separate rating is not 
warranted.  Both versions of 38 C.F.R. § 4.55 provide that 
muscle injury ratings are not to be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  In this case, the evidence 
does not support that the veteran sustained nerve damage that 
affected entirely different functions from the muscle 
injuries he sustained.  The rule against pyramiding precludes 
the use of multiple codes to artificially inflate the 
service-connected evaluation.  38 C.F.R. § 4.14.  Rather, the 
code currently in effect best reflects the overall disability 
picture shown for the specific anatomical part involved.  The 
Board is of the opinion that the code and rating currently 
assigned most accurately reflect the actual degree of 
functional impairment demonstrated in this case for the 
veteran's left shoulder disability.

However, the Board finds that the record presents a basis for 
assignment of a separate 10 percent rating for tender 
scarring of the left shoulder under 38 C.F.R. § 4.118, Code 
7804 (2002).  In this regard, the Board notes that on VA 
medical examination in June 2000, it was noted that the 
residuals of the veteran's gunshot wound included scarring 
which was tender.  This symptomatology does not overlap with 
the symptomatology upon which the 40 percent rating for the 
muscle injury and the 20 percent for peripheral neuropathy is 
based.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds the criteria for a separate 10 percent 
rating under Code 7804 for symptomatic scarring have been 
met.  Esteban, 6 Vet. App. at 261-62.  This is the maximum 
schedular rating assignable for scars, notwithstanding scars 
which limit function of the body part that they affect, which 
has not been objectively shown in this case.  38 C.F.R. § 
4.118, Code 7805.  

The Board has also considered the provisions based on loss of 
use of a hand.  Special monthly compensation may be awarded 
for the loss of use of a hand where "no effective function 
remains other than that which would be equally well served by 
an amputation . . . with use of a suitable prosthetic 
appliance."  38 C.F.R. § 4.63.  However, although the 
medical evidence in this case reveals some weakening of the 
grip of the left hand, there is no evidence of the extreme 
level of impairment required to meet the criteria for loss of 
use.  For example, the veteran was able to pick up and grasp 
a pin.  Thus, it is clear that the degree of retained 
function of the hand remains significantly greater than that 
which would be served by an amputation stump with prosthesis 
in place.

Finally, the Board concludes that there are no unusual or 
exceptional factors to warrant an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1).  There is no 
evidence that the veteran has experienced frequent 
hospitalizations as a result of his left shoulder disability.  
There is also no objective evidence of marked interference 
with employment due to the service-connected left shoulder 
disability.

In summary, the Board finds that the most appropriate rating 
for the veteran's residuals of a gunshot wound to the left 
shoulder region with injury to Muscle Groups III, V, and VI, 
fracture of the humerus with retained fragments, and partial 
paralysis of humeral circumflex and musculocutaneous nerves, 
is 40 percent.  The evidence also supports a separate 10 
percent rating for tender gunshot wound scars of the left 
shoulder.  However, the preponderance of the evidence is 
against the assignment of ratings in excess of 40 and 10 
percent, respectively.  Thus, the benefit-of-the-doubt rule 
is inapplicable in that respect.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 

ORDER

A 40 percent rating for residuals of a gunshot wound to the 
left shoulder region with injury to Muscle Groups III, V, and 
VI, fracture of the humerus with retained fragments, and 
partial paralysis of humeral circumflex and musculocutaneous 
nerves, is granted, subject to the law and regulations 
governing the payment of monetary awards.

A separate 10 percent rating for scarring of the left 
shoulder is granted, subject to the law and regulations 
governing the payment of monetary awards.


REMAND

As noted, by April 2002 decision, the RO granted service 
connection for peripheral neuropathy of the left upper 
extremity and assigned an initial 20 percent rating, 
effective April 25, 1997.  In June 2002, the veteran filed a 
notice of disagreement with the effective date assigned by 
the RO for the award of service connection for peripheral 
neuropathy.  A Statement of the Case on this matter has not 
yet been issued.  According to the Court, a remand for this 
action is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a Statement of the 
Case to the veteran addressing the issue 
of entitlement to an effective date 
earlier than April 25, 1997 for the award 
of service connection for peripheral 
neuropathy of the left upper extremity.  
The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a Substantive Appeal.  
38 C.F.R. § 20.302(b) (2002).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

